Amendment No. 1 to the COMMERCIAL OLED MATERIAL SUPPLY AGREEMENT (originally entered into July 28, 2008) by and between Universal Display Corporation (“UDC”) and Kyocera Corporation (“Kyocera”) This Amendment No. 1 shall amend and modify, to the extent of any inconsistency, the provisions of the above-referenced Commercial OLED Material Supply Agreement (the “Agreement”).This Amendment No. 1 is being entered into retroactively as of December 31, 2008. 1.Article 11 of the Agreement is hereby amended and restated in its entirety as follows: Article 11Effective Date Except for the provisions of this Article 11, this Agreement shall become effective only when Kyocera gives a written notice to Universal Display on or before December 31, 2009, [The confidential material contained herein has been omitted and has been separately filed with the Commission.] 2.Except as set forth in this Amendment No. 1, all other terms and conditions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment No.1 to be executed by their duly authorized representatives: Kyocera Corporation Universal Display Corporation By: /s/ Y. Matsumura By: /s/ Steven V. Abramson Name: Yasushi Matsumura Name: Steven V. Abramson Title: Executive Officer Title: President General Manager, Corporate Display Group Date: 2009 Jan. 19 Date: Jan. 22,
